Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1, 5 and 6 recite the steps of, receiving a wager via a bill acceptor of 
Claim 5 discloses similar limitations to above and also recite that the first processor is at least configured to: determine when a bonus game session event is available to be activated; determine whether to activate the bonus game session event based on an initiation input from the player; save the bonus game session event for later activation if it is determined that the bonus game session event is not activated; and transmit a bonus game session request to the second processor, if it is determined that the bonus game session event should be activated. 

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a 
More specifically, the claim limitation of receiving a wager via a bill accepter, and initiating a primary game of chance recite a step of a user interacting with a computer to play a wagering game which is a step of organizing human activity.
The steps of determining at least one processor whether a bonus event is triggered by the primary game of chance, transmitting a bonus game session request to a bonus server to play a bonus game session; displaying and initiating the bonus game session for concurrent and simultaneous play by a plurality of players in an asynchronous persistent group bonus game, the bonus game session instantiated in the asynchronous persistent group bonus game on a display if the bonus event is triggered are steps of organizing human activity so that people can interact with each other (interacting by playing an asynchronous persistent group bonus game) according rule (triggering event to display and initiate the bonus game session). A primary game of chance and an asynchronous persistent group bonus game is managed. A primary game is first managed to determine a bonus triggering event. A bonus event is managed by transmitting request, displaying and initiating an asynchronous bonus game. Games are social activities between people. An abstract idea of organizing human activity includes managing interactions between people including social activities. Therefore the steps recite an abstract idea of organizing human activity.
The steps of determining when a bonus game session event is available to be activated; determine whether to activate the bonus game session event based on an initiation from the player; saving the bonus game session event for later activation if it is 
Therefore the claim limitations recite a method of organizing human activity.

Dependent claims 2-3 recite an interaction according to rules and instruction (rule on awarding credits and how they can be redeemed).
Dependent claim 4 recite a step of managing an interaction between people (managing the asynchronous persistent group bonus game by updating one or more new features and enchantments). 
Dependent claims 7-8 recite steps of saving a bonus game session event; and transmitting a request to initiate a bonus game session are steps of managing a bonus game session. As indicated above, these limitations are directed to managing a bonus game and therefore a method of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:

-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Claims 1-8 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed gaming machine comprising a processor, and a bonus server are generic computer used to implement the claimed invention (i.e. as described in paragraph 26 of Applicant’s specification). The use of the gaming machine and server generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite a control unit or a computer, a memory to perform the claimed invention.
These limitations are directed to generic game components or a generic computer used perform the abstract idea.  "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, 
The use of the computer does not facilitate the process in a way that a person making calculations or computations could not.  A person can perform each of the claimed limitations.  For instance, a dealer or game operator can provide the primary game and the asynchronous bonus game on a table surface to a plurality of players without the gaming machines and the bonus server. The claim limitations describe a generic computer component used to perform the abstract idea

In addition, the claims recite a bill acceptor to receive a wager. However, as taught by US (20020045474) a bill acceptor is a well-known conventional component used to accept money (On the interior of the gaming machine 10 are the computer controls that operate the gaming machine as well as the other conventional hardware used in a gaming machine such as the coin hopper, the video monitor hardware, the wiring harness, the coin validator, the bill acceptor equipment and other suitable devices used to make the gaming machine 10 operational; paragraph 26).

The claims also incorporate a processor to transmit a request to a server, and display an initiate the bonus game session. These limitations describe a generic computer component used to perform the abstract idea. The computer (processor) is simply being used to collect information, transmit information and display information. 
For example, using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim limitations of claims 1, 5 and 6, individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-3 recite an interaction according to rules and instruction (rule on awarding credits and how they can be redeemed).
Dependent claim 4 recite a step of managing an interaction between people (managing the asynchronous persistent group bonus game by updating one or more new features and enchantments). 
Dependent claims 7-8 recite steps of saving a bonus game session event; and transmitting a request to initiate a bonus game session. Similarly to the limitations of claim 5, these limitations are steps of managing a bonus game session.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 6 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cannon (US 2003/0104860).

6. Cannon discloses a non-transitory program storage device readable by a machine tangibly embodying a program of instructions (see paragraphs 18-19) executable by the machine to perform a method for facilitating play of an asynchronous 
computer program code for receiving a wager of the at least one gaming machine (receiving via coin accepter, bill accepter, paragraphs 19-20);
computer program code for initiating the asynchronous persistent group bonus game based on the wager received (initiate the bonus game based on a predetermined qualifying activity; paragraphs 1-20, 22, 40-45.)
computer program code for initiating a primary game of chance on the at least one of the plurality of gaming devices, the at least one of the plurality of gaming device having a display configured to display gaming information of the primary game of chance (abstract, paragraphs 9-10, 21-22);
computer program code for determining whether a bonus event is triggered by the primary game of chance (Predetermined activity at gaming machine of the primary game qualifies the player to participate in the ongoing bonus game, paragraphs 35, 40-41-50. );
computer program code for transmitting a bonus game session request to a bonus server to play a bonus game session (bonus event computer 240 coupled to central server 220 in Fig. 2, paragraphs 24, 36); and
computer program code for displaying and initiating the bonus game session instantiated in an asynchronous persistent group bonus game on a display if it is determined that the bonus event is triggered (paragraphs 40-45),
able to concurrently play the asynchronous persistent group bonus game (Cannon discloses that the on-going bonus game extends over period of time in which player may participate at any point, paragraphs 12, 39. Players can also play concurrently as a team or compete against each other; paragraphs 51, 55, 57, 64. It is noted the claim recites that a plurality of players are able to concurrently play and does not positively claim a plurality of players are simultaneously playing the asynchronous persistent group bonus game. Cannon also discloses that a predetermined activity may be any of a number of occurrences on a gaming machine G1, G2…Gn; paragraph 40. Therefore the system, allows players to concurrently play based on the occurrence of the predetermined activity. In addition, although Cannon teaches that player can play at different times in the asynchronous bonus game, Cannon does not teach that the players cannot play at the same time. Cannon does not teach that the players are excluded from playing with each other at the same time. Cannon teaches that the players play together concurrently when the players work together as a team; paragraphs 50-54, 57, 64. This allows the players to concurrently play the game in order to receive the bonus prize award by dividing up the bonus prize to each player on the team. Players on a team not currently playing at a game machine may collect their portion of bonus prize winnings when they next return to play the ongoing bonus game, paragraph 55. In addition, Cannon discloses “Players may enter and leave the ongoing bonus game at any point upon the occurrence of a predetermined event at a gaming machine G.sub.1, G.sub.2 . . . G.sub.n upon which they are playing. Unlike a traditional bonus game, the ongoing bonus game does not terminate due to a player bonus win or other termination of participation in the game, ongoing bonus game will already be in progress when a player enters to participate therein.” See paragraph 39. Therefore a plurality of players may enter a game and enter a game that was in progress by another player. The claim recites that the player are able to concurrently play the asynchronous persistent group bonus game. Thus if players enter the ongoing bonus at any point upon the occurrence of a predetermined event at a gaming machine, they are able to concurrently play the asynchronous persistent group bonus game).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 are rejected under pre-AIA  35 U.S.C. 102b as anticipated by Cannon (US 2003/0104860) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cannon (US 2003/0104860) in view of Yoshizawa (2005/0208993).

1. Cannon discloses a method for facilitating play of an asynchronous persistent group bonus game (on going bonus game extending over period of time in which player may participate at any point, paragraphs 12, 39) on at least one of a plurality of gaming machines (G1, GN in Fig. 2) configured to accept a wager from a player to play a game 
receiving a wager via a bill acceptor of the at least one gaming machine (coin accepter, bill accepter, paragraphs 19-20);
initiating a primary game of chance on the at least one gaming machine; determining, by the at least one processor (paragraph 22), whether a bonus event is triggered by the primary game of chance (Predetermined activity at gaming machine of the primary game qualifies the player to participate in the ongoing bonus game, paragraphs 35, 40-41, 50. ); 
transmitting a bonus game session request to a bonus server (bonus event computer 240 coupled to central server 220 in Fig. 2, paragraphs 24, 36) to play a bonus game session; and 
displaying and initiating the bonus game session by a plurality of players in an asynchronous persistent group bonus game, the bonus game session instantiated in the asynchronous persistent group bonus game on a display if it is determined that the bonus event is triggered (paragraphs 40-45.)
Cannon discloses the claimed invention as discussed above but fails to explicitly state initiating the bonus game session for concurrent and simultaneous play by a plurality of players. Nevertheless it is implied or would have been obvious to one of ordinary skilled in the art.
It is noted that Applicant’s specification fails to explicitly state that the game is simultaneously played by plurality of players. However it is inferred since Applicant’s specification discloses that “While Player A is playing his asynchronous persistent group 
Cannon discloses that the game can be a role-playing game in which players select roles and cooperatively play as a team (paragraphs 42, 47, 50-53, 58, 61, 64). It 

4. Cannon discloses the method of claim 1, wherein the method comprises: refreshing the asynchronous persistent group bonus game with updates of one or more new features and enhancements (update new features and enhancements by increasing bonus prizes and availability of bonus awards, paragraph 41, 49).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (US 2003/0104860) in view of Yoshizawa (2005/0208993) as applied to claim 1 above, and further in view of Flemming (US 2006/0079317).

.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (US 2003/0104860) in view of Yoshizawa (2005/0208993) as applied to claim 1 above, and further in view of Rowe (US 2002/0107065).

3. Cannon disclose that the players of the asynchronous persistent group bonus game are awarded credits (i.e. collect gold nuggets traded for prize award units, paragraphs 41-55). However, Cannon fails to disclose that the credits are redeemable for non-monetary good and services. Nevertheless such feature would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming and bonus games Rowe discloses that bonus rounds credits can be redeemed for goods or services available at the gaming establishment (paragraph 52). This will encourage players to visit and spend on other parts of the gaming establishment. Furthermore providing players non-monetary goods and services provides users an award that can’t be reused on the wagering game. Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Cannon’s invention and redeem the credits for non-monetary good and services in order to encourage players to visit and spend on other parts of the gaming establishment and provide player an award that can be reused on the wagering game.


5. Canon discloses a system (Fig. 2) for facilitating play of games of chance, comprising: 
a plurality of gaming devices configured to accept a wager from a player to play a game of chance (G1, GN in Fig. 2), each of the plurality of gaming devices including: 
a first processor (processor board 142 in Fig. 1); and 
at least one display (118 in Fig. 2) to display a primary game of chance (paragraph 22); 
at least one community display associated with each of the plurality of gaming devices and configured to display an asynchronous persistent group bonus game (bonus game display 236 in Figs. 2, 3 is considered to be a community display paragraphs 27, 31-37); and 
a bonus server having a second processor (bonus event computer 240 coupled to central server 220 in Fig. 2, paragraphs 24, 36) the second processor configured to communicate with each of the plurality of gaming devices via a network, wherein the first processor is at least configured to: 
determine when a bonus game session event is available to be activated (predetermined activity at gaming machine of the primary game qualifies the player to participate in the ongoing bonus game, paragraphs 35, 40-41-50); and 

execute the asynchronous persistent group bonus game; receive a bonus game session request from at least one of the plurality of gaming devices; instantiate and initiate a bonus game session in the asynchronous persistent group bonus game for the least one of the plurality of gaming devices (paragraphs 40-45); and 
display the asynchronous persistent group bonus game on the at least one community display (Outcome thereof displayed as video images on one or more bonus game displays 236; paragraph 27. See also paragraphs 31-32, 43-49); a
permit a plurality of players to concurrently play the asynchronous persistent group bonus game (On going bonus game extending over period of time in which player may participate at any point, paragraphs 12, 39. Players can also play concurrently as a team or compete against each other; paragraphs 51, 55, 57, 64. Cannon teaches that the players play together concurrently when the players work together as a team; paragraphs 50-54, 57, 64.).

Cannon discloses the claimed invention as discussed above but fails to teach that the processors are configured to determine whether to activate the bonus game session event based on an initiation input from the player; save the bonus game session event for later activation if it is determined that the bonus game session event is 

It is noted that Applicant’s specification fails to explicitly state that the game is simultaneously played by plurality of players. However it is inferred since Applicant’s specification discloses that “While Player A is playing his asynchronous persistent group bonus game session, Player B may asynchronously enter and play her bonus game session in the same asynchronous persistent group bonus game.” Similarly, Cannon discloses “Players may enter and leave the ongoing bonus game at any point upon the occurrence of a predetermined event at a gaming machine G.sub.1, G.sub.2 . . . G.sub.n upon which they are playing. Unlike a traditional bonus game, the ongoing bonus game does not terminate due to a player bonus win or other termination of participation in the game, but progresses thereafter. Similarly, it is contemplated that the ongoing bonus game will already be in progress when a player enters to participate therein.” See paragraph 39. In other words, a plurality of players may enter a game and enter a game that was in progress by another player, and thus play concurrently and simultaneously. Cannon also teaches that the players play together concurrently when the players work together as a team (paragraphs 50-54, 57, 64). This allows the players concurrently playing, or playing during the same time, to receive the bonus prize award by dividing up the bonus prize to each player on the team.  Cannon also discloses (paragraph 64), “The ongoing bonus game may be a selection game, a collection game, a role-playing game, or any other suitable game. A role-playing game preferably 
As indicated above, Cannon discloses that the game can be a role-playing game in which players select roles and cooperatively play as a team (paragraphs 42, 47, 50-53, 58, 61, 64). It is known in the art for role playing games to be played simultaneously with other players. For instance, in an analogous art to gaming, Yoshizawa discloses, in a role playing game system, a large number of player associated one another are able to participate in play of a roleplaying game simultaneously (paragraph 38). Concurrent and simultaneously game play allows players to interact with each other and engages the players to the game. In addition, a plurality of players to play at the same time and reduces the need of a player to wait his/her turn. Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Cannon’s invention and display and initiate the bonus game session for concurrent and simultaneous play by a plurality of players in order to provide the predictable result of entertaining a plurality of player at the same time and eliminating the need of a player to wait his/her turn.

Furthermore, in analogous art to wagering games and bonus games, Thomas discloses a wagering game in which a user plays a primary wagering game (paragraph 31). When a triggering event occurs, a bonus game is available to the player (paragraph .

Claims 7-8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (US 2003/0104860) as applied to claim 6 above, and further in view of and Thomas (US 2009/0069063).

7. Cannon discloses the claimed invention as discussed above but fails to teach that program storage device comprises: computer program code for determining whether the bonus game session event that has been determined to have been triggered is to be initiated based on an initiation input from the player; and computer program code for saving the bonus game session event for subsequent usage if it is determined that the bonus game session event that has been determined to have been triggered is not to be initiated based on the initiation input from the player. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In analogous art to wagering games and bonus games, Thomas discloses a wagering game in which a user plays a primary wagering game (paragraph 31). When a triggering event occurs, a bonus game is available to the player (paragraph 46). Thomas discloses the system determines whether to activate the bonus game session event based on an initiation input from the player (“player may provide inputs to play the accrued bonus game(s)”; paragraph 49). Thomas also discloses that the player is provided an option to defer playing the bonus game at the time the bonus is enabled (deferral feature, accrue bonus games in which the player can play at a later time, paragraphs 48-50). The bonus game session event session is saved for subsequent usage if it is determined that the bonus game session event has not been initiated. More specifically, the bonus game sessions are accrued or saved in memory is associate with the player ID or other identification (paragraphs 48). The accrued bonus game(s) can be played at the end of the block wagering game, or in a different gaming session on the same day or at a later date (paragraphs 49). This allows the player to play the bonus 

8. Cannon in view of Thomas discloses the computer readable medium as recited in claim 7, wherein the computer program code for transmitting transmits the bonus game session request to the bonus server to play a bonus game session if it is determined that the bonus game session event that has been determined to have been triggered is to be initiated based on the initiation input from the player (As indicated above, Cannon discloses a bonus server 240 to operate and initiate the bonus game sessions, paragraphs 24, 27, 36. Thomas discloses a player initiates the bonus game using the player input device; paragraphs 49. Therefore the combination of Cannon and Thomas teaches that the player input from the player input device to initiate the bonus game is transmitted to the bonus server to operate and initiate the bonus game session.).


Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 

35 USC 101
Applicant argues that the claims are not directed to an abstract idea. Applicant argues that the claims are directed to facilitation of an asynchronous of an asynchronous persistent group bonus game on gaming devices, which is not able to be performed by a human. Applicant argues that the claims recite specific tangible structures such as gaming devices, wager, bill acceptor, displays, bonus server, as well as specific operation carried about by the servers and processor. However, as indicated in the rejection, these additional elements recite well known routine and conventional gaming components known in the art. Applicant has not claimed or explained how a specific gaming component or device is used that is different from the conventional gaming components and devices.  Applicant cite Visual Memory LLC v Nvidia Corp. in that that “Some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.” However Applicant has not explained which computer related technology is being improved. The claims not directed to a computer related technology such as chip architecture and LED display. As indicated in Applicant’s specification the gaming 
Applicant also argues that the claimed invention is rooted in computer technology in order to overcome the conventional difficulties associated with concurrent game plays by multiple players.  Just as noted in DDR Holdings, LLC v. Hotels.com, L.P., Appeal No. 2013-1505, CAFC, December 5, 2014, the “claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim ‘use of the Internet’ to perform an abstract business practice with insignificant added activity.” However, Applicant has not explained how the current claimed invention provides a solution overcome the difficulties associated with concurrent game plays by multiple players. The claim does not claim and Applicant fails to explain how the claimed invention is directed to a specific use of the Internet that is tied to a computer technology. Playing asynchronous concurrent games on gaming machines is not an integration to a computer technology. The claimed invention can be implemented without a computer, and therefore is not rooted into a computer technology. The use of gaming machines generally links the idea of playing asynchronous concurrent games to the field of electronic gaming machines.
Applicant argues that the claims at issue do not preempt every application of the idea of mobile servers. The claims are directed to a specific steps in a specific field.  Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.

Applicant also argues that the claimed is directed to facilitating play of asynchronous persistent group bonus games gaming machines and not methods of organizing human activity. Applicant argues that the claims does not initially involve a person following a set of instruction nor are the claims a commercial or legal interaction. Rather the claims address a particular challenge involved playing asynchronous persistent bonus game within a gaming establishment. The claimed solution is rooted in computer technology in order to identify and determine gaming devices that are able to play the asynchronous persisting bonus game. However claimed invention is not a solution to a problem in computer technology. The claim only recites that the bonus event is triggered by the primary game of chance. The steps of transmitting a bonus game session request and display and initiating the bonus game session are abstract ideas that can be performed by a person. When implementing the claimed steps without a machine (i.e. by people), the players will still need to be identified. In addition, when the players can participate is also determined. Therefore the steps of identifying and determining when a player or machine is able to play remains the same whether it is implemented by a computer or without a computer. There is no particular challenge and solution in a computer technology.
Applicant also argues that the rejection fails to consider any practical application. However the rejection does consider the practical applications under step 2a1 as indicated in the rejection above. Other than the above arguments, Applicant fails to 

Prior Art
Regarding claims 1 and 6 Applicant argues that Cannon fails to teach or suggest concurrent and simultaneous play of its ongoing bonus game.
Applicant argues that Cannon fails to explicitly state that the game is simultaneously played by plurality of players. However, the rejection acknowledges that Cannon fails to explicitly state that the game is simultaneously played by plurality of players. It is inferred since Applicant’s specification discloses that “While Player A is playing his asynchronous persistent group bonus game session, Player B may asynchronously enter and play her bonus game session in the same asynchronous persistent group bonus game.” Similarly, Cannon discloses “Players may enter and leave the ongoing bonus game at any point upon the occurrence of a predetermined event at a gaming machine G.sub.1, G.sub.2 . . . G.sub.n upon which they are playing. Unlike a traditional bonus game, the ongoing bonus game does not terminate due to a player bonus win or other termination of participation in the game, but progresses thereafter. Similarly, it is contemplated that the ongoing bonus game will already be in progress when a player enters to participate therein.” See paragraph 39. In other words, a plurality of players may enter a game and enter a game that was in progress by another player, and thus play concurrently and simultaneously. Cannon also teaches that the players play together concurrently when the players work together as a team (paragraphs 50-54, 57, 64). 
More specifically, paragraph 50 recites, “It is contemplated that the ongoing bonus game enable players to form teams to increase their ability to obtain bonus awards and compete with other player teams.” “The different roles may be assigned different tasks for play of the ongoing bonus game.” Therefore it is implied that the games are display and initiated simultaneously in order to allow player to form a team or when two or more players are competing against each other.
Paragraphs 50-54 discloses different roles a player can select and perform as a team member in a team game and therefore suggest the games are display and initiated simultaneously.
Paragraph 57 discloses participating in an ongoing bonus game and joining a team play remotely.
Paragraph 64 recites, “Participation in the ongoing bonus game may be enhanced by continuing play of the primary or base game; this is particularly useful where a uniquely identified player is enabled to reenter the ongoing bonus game and continue an earlier participation therein. The ongoing bonus game may be a selection game, a collection game, a role-playing game, or any other suitable game. A role-playing game preferably includes a number of roles from which a player selects a role, and requires cooperation between players as a team to receive a bonus prize award. The players may be assembled on competitive teams. Therefore it is inferred that the player play concurrently and simultaneously since a plurality of player can enter a game session to play as a team.
Regarding the second reference Yoshizawa, Applicant argues that Yoshizawa discusses its slot machines with reference to Fig. 21 where “detailed description is made of a case where the present invention is applied to a slot machine with a touch panel serving as a gaming machine and a game on the slot machine.” (Paragraph [134]). Those of ordinary skill in the art know and understand that slot machines cannot be equated to arcade games as arcade games are not as secure as slot machines. Unlike arcade games, slot machines are tightly controlled by the government to assure fairness to players as well as to prevent cheating by players. There are additional authentications for the government to randomly inspect a slot machine and verify that its software (like the paytable, random number generator, etc.) has not been altered. Therefore, arcade games cannot be equated to nor are they analogous to slot machines. As such, Yoshizawa fails to teach or suggest that its slot machines allow “for concurrent and simultaneous play by a plurality of players in an asynchronous persistent group bonus game” as recited in claim 1.
It appears that Applicant is arguing that the references are not combinable because slot machines cannot be equated to arcade games.
However, the secondary reference Yoshizawa is applied to teach that it is known in the art for role playing games to be played simultaneously with other players (“In a role playing game system, a large number of player associated one another are able to participate in play of a roleplaying game simultaneously; paragraph 38.). This is relevant to the primary reference Cannon, because Cannon’s ongoing bonus game is roleplaying game (paragraphs 42, 47, 50-53, 61, 64, Cannon).
The rejection is not combining an arcade machine with a slot machine. Although moot, the Examiner would like to make the record clear that the Examiner disagrees with Applicant arguments (the above italicized portion). It may be true that slot machines are tightly controlled by the government to assure fairness to players as well as to prevent cheating by players and that there are additional authentications for the government to randomly inspect a slot machine and verify that its software (like the paytable, random number generator, etc.) has not been altered. However, regulation and authentication of a machine by the government is different from the physical structure of a machine and the operation of a machine. A slot machine may be allowed in one jurisdiction and the same slot machine may not be allowed in another jurisdiction. In addition, to the Examiner’s knowledge, it is well known in the art to combine operations of an arcade, entertainment, non-wagering game, or skilled based game with slot machines. The two references cited are examples. Cannon discloses a slot machine game that is combined with a roleplaying game (paragraphs 42, 47, 50-53, 61, 64, Cannon). Yoshizawa discloses an arcade game. As indicated in Applicant’s arguments, Yoshizawa in paragraph 134 discloses that the arcade game is applied to a slot machine. Yoshizawa does not teach that arcade games are not combinable with slot machines. Yoshizawa teaches the opposite of what Applicant is arguing. Yoshizawa explicitly teaches that the arcade game (second game mode, paragraphs 163-167) (the second game has the mode shown in Figs. 2; paragraph 165) is played on a slot machine (paragraph 134) with a wagering game (first game mode, paragraphs 150-160).

Regarding claim 6, it is noted that claim 6 does not claim displaying and initiating the bonus game session for “concurrent and simultaneous” play by a plurality of players. The claim recites that “a plurality of players are able to concurrently play the asynchronous persistent group bonus game”. Although the limitations are similar, the different limitations have been addressed by different rejections. Applicant has not provided separate arguments for claim 6.

Applicant’s arguments with respect to claims 5, 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715